Citation Nr: 1537665	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  08-36 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a skin disorder, to include chloracne and residual scars due to acne.

2. Entitlement to service connection for a skin disorder, to include chloracne and residual scars due to acne.

3. Entitlement to a rating in excess of 50 percent prior to April 2, 2010 and in excess of 70 percent thereafter for service connected posttraumatic stress disorder (PTSD).

4. Entitlement to a compensable rating for service connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to June 1964 and from April 1969 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The issue of entitlement to an effective date prior to March 24, 2003 for service connection for PTSD has been raised by the record in a June 2011 Veteran's statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for a skin disorder, to include chloracne and residual scars due to acne; entitlement to a rating in excess of 50 percent prior to April 2, 2010 and in excess of 70 percent thereafter for service connected PTSD; and entitlement to a compensable rating for service connected bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A July 2004 rating decision denied the Veteran's claim of entitlement to service connection for residual scars due to acne.  The Veteran did not file a notice of disagreement.

2. Evidence received since the July 2004 rating decision includes evidence that has not previously been included in the record, relates to an unestablished fact necessary to substantiate the claim of service connection for a skin disorder, is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The July 2004 rating decision, which denied the Veteran's claim of entitlement to service connection for residual scars due to acne, is final.  38 U.S.C.A. § 7105 (West 2014).

2. Evidence received since the July 2004 rating decision in connection with Veteran's claim of entitlement to service connection for a skin disorder, to include chloracne and residual scars due to acne is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the claim addressed below has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).






Analysis

I. Claim to Reopen

The Veteran claims entitlement to service connection for a skin disorder, to include chloracne and residual scars due to acne.  Prior to the denial that gave rise to this appeal; the most recent denial of the Veteran's claim for service connection for residual scars due to acne was through a July 2004 rating decision.  The Veteran did not file a notice of disagreement in regards to that rating decision.  Therefore, the July 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the July 2004 rating decision includes Veteran's statements, the statement of C.S.E., and VA medical records.  Significantly, the March 2007 statement of C.S.E. indicates that he treated the Veteran for severe acne in March 1970 during active duty service.  The Board concludes that this statement is new and material evidence with respect to the issue of entitlement to service connection for a skin disorder, to include chloracne and residual scars due to acne.  The evidence is new as it has not previously been included in the record.  The evidence is material as it relates to an unestablished fact necessary to substantiate the claim, namely evidence of an in-service incurrence or aggravation of a disease or injury.  Furthermore, this evidence is not cumulative or redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection and, thus, constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection must be reopened.
 

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a skin disorder, to include chloracne and residual scars due to acne is reopened.





REMAND

I. Skin Disorder

The Veteran claims entitlement to service connection for a skin disorder, to include chloracne and residual scars due to acne.  The evidence of record includes a diagnosis of skin disorders.  A fellow service member, C.S.E. indicated in a March 2007 statement that he treated the Veteran for severe acne in-service.  Furthermore, the Veteran is presumed to have been exposed to herbicides in-service.  Finally, the Veteran attributes his current skin disorders to service.  

The VA has a duty to provide an examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, it is necessary that a VA examination be conducted to determine what skin disorders the Veteran currently suffers from and if they have any relationship to active duty service.  

II. Increased Ratings

Regarding the issues of entitlement to a rating in excess of 50 percent prior to April 2, 2010 and in excess of 70 percent thereafter for service connected PTSD and entitlement to a compensable rating for service connected bilateral hearing loss, the claims must be remanded for the issuance of a supplemental statement of the case (SSOC).  The RO issued a statement of the case (SOC) on these issues in June 2010 and the Veteran filed a timely substantive appeal.  Since that time, evidence relevant to the claims, include VA treatment records, a July 2011 VA hearing evaluation report, and a March 2015 VA psychiatric examination report have been added to the claims file.  When additional evidence is received by the AOJ prior to the transfer of records to the Board, a SSOC will be furnished unless the additional evidence received duplicates evidence previously of record or the additional evidence is not relevant to the issue on appeal.  38 C.F.R. § 19.37 (2015).  As the evidence added to the claims file includes a VA examination reports relevant to the Veteran's increased rating claims, the Board concludes that a remand is necessary for the issuance of an SSOC.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any skin disorder.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination. 

The examiner is requested to address the following: 

a. List each skin disorder diagnosed.  For each skin disorder diagnosed please discuss whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the diagnosed skin disorder is etiologically related to the Veteran's active duty service, including in-service severe acne or in-service herbicide exposure?

b. Also, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's scars are the result of in-service severe acne or otherwise related to active duty service?

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2. Thereafter, readjudicate the issues on appeal.  In regard to the issues of entitlement to a rating in excess of 50 percent prior to April 2, 2010 and in excess of 70 percent thereafter for service connected PTSD and entitlement to a compensable rating for service connected bilateral hearing loss the AOJ should review all relevant evidence added to the claims file since the June 2010 statement of the case.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriates 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


